Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony P DeRosa on 5/11/2021.

The application has been amended as follows: 
1. (Currently Amended) A test fixture for testing a coaxial connector for passive intermodulation (PIM), comprising: 
(a) an adapter connector comprising: 
an inner contact; 
an outer body of the adapter connector that circumferentially surrounds and that is spaced from the inner contact, the outer body including an inner ring and an outer ring with a gap therebetween; and 
a resilient member in electrical contact with the outer body; and 
(b) a foundation including a fixed sleeve and a biasing member, the biasing member exerting an axial force on the sleeve and the outer body of the adapter connector, the biasing member permitting axial and radial adjustment of the outer body and inner contact of the adapter connector relative to the sleeve; 

wherein the inner ring of the test fixture adapter connector is located to be radially outward of an inner ring of the outer body of the coaxial connector to be tested; and 
wherein the resilient member is positioned to apply radial pressure to the inner ring of the outer body of coaxial connector to be tested.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of claim 1:
a foundation including a fixed sleeve and a biasing member, the biasing member exerting an axial force on the sleeve and the outer body of the adapter connector, the biasing member permitting axial and radial adjustment of the outer body and inner contact of the adapter connector relative to the sleeve; 
wherein the gap between the inner and outer rings of the outer body of the adapter connector is configured to receive an outer ring of an outer body of a coaxial connector to be tested; 
wherein the inner ring of the adapter connector is located to be radially outward of an inner ring of the outer body of the coaxial connector to be tested; and 
wherein the resilient member is positioned to apply radial pressure to the inner ring of the outer body of coaxial connector to be tested.

Claims 2-18 are allowable for their dependence on and further limiting of claim 1.

The following relevant art was found based on the updated search:

Anderson (2016/0149320) teaches the step produced along the first region 228, or diameter D1, removes the copper cladding 225L to facilitate the creation of the strong press/friction fit connection while allowing for the bias of the fingers 254 to firmly engage the inner conductor 204 along the second region 232, or diameter D2 thereof. Furthermore, the step produced in the first region 228 reduces (i) the diameter of the conductive outer body 224 (to maintain a desired impedance value), and (ii) the diameter of the coaxial cable 202.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN R DICKINSON/Examiner, Art Unit 2867                                                                                                                                                                                                        
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/22/2021